Case: 13-3154    Document: 8      Page: 1    Filed: 12/11/2013




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                HENRY W. MAYFIELD,
                     Petitioner,

                             v.

        UNITED STATES POSTAL SERVICE,
                   Respondent.
              ______________________

                       2013-3154
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA0752120095-I-2.
                ______________________

                     ON MOTION
                 ______________________



                        ORDER
    Henry W. Mayfield moves to reinstate his petition for
review and asks the court to treat a document as his
informal brief. The court treated that document as his
petition. On November 15, 2013, this court dismissed
Mayfield’s petition for failure to file a brief.
    Upon consideration thereof,
Case: 13-3154     Document: 8   Page: 2   Filed: 12/11/2013



2                                         MAYFIELD   v. USPS



      IT IS ORDERED THAT:
     The motion will be granted, the court’s November 15,
2013 order will be vacated, the court’s mandate will be
recalled, and the petition will be reinstated if Mayfield
files a brief on the enclosed form within 30 days from the
date of filing of this order.
                                  FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk of Court


s26